DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11,14-15 and SPECIES A, Fig. 2 in the reply filed on 25MAR2022 is acknowledged.
SPECIES A, Fig. 2 is readable on claim 14, including continuous helical flights without paddles (see also spec. par. [0012,0018,0027]).
Claims 1-13,15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Benefit of domestic priority having an earliest filing date of 09/28/2017 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Fig. 1 #110 (spec. par. [0012]). Please do not remove the reference sign from the specification, but instead add it to the drawings.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) means that is coupled with functional language without reciting sufficient structure to perform the recited function and the means is not preceded by a structural modifier.  Such claim limitation(s) is/are:
rotor means in claim 14, which is interpreted as an auger rotor (par. [0012]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SABOL (US 7081171) in view of ZITTEL (US 20070044666).
Regarding claim 14, SABOL teaches a screenings washer (title, Figs.) including a wash press (Fig. 1 #100) capable of separating liquids and solids from a waste stream (C1/L14-22) comprising:
a tank (Fig. 2 #155), the tank having an inlet (Fig. 1 #111) at a top of the tank capable receiving waste materials, a screen (Fig. 2 #153) disposed in a portion of a bottom of the tank capable of permitting liquid to pass therethrough, and an outlet (Fig. 2 #155-3) capable of permitting solid materials to pass therethrough;
a rotor means (Fig. 1 #151; C2/L45-48) for transporting and agitating the waste materials; and
a drive (Fig. 1 #159) capable of rotating the rotor,
wherein the rotor means is capable of transporting solid and liquid materials along the tank from the inlet to the outlet in a forward transport direction, and to compress and disturb the solids in the tank to separate the liquid from the solid materials (C1/L14-17; C2/L45-48).
SABOL teaches the tank is rectangular with a central cylindrical bore (see Fig. 2 #155), which accommodates a semi-cylindrical perforated trough or screen (Fig. 2 #153). SABOL does not teach a tank having a semi-cylindrical shape. However, the shape of the tank is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. See MEPEP 2144.04.IV(B). See also ZITTEL, which teaches a rotary screw blancher (title, Figs.) comprising a semi-cylindrical tank as is .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over PAMPLIN (US 3997441).
Regarding claim 14, PAMPLIN teaches a pressure filter separator (title, Figs.) including a wash press (Fig. 1 #10) capable of separating liquids and solids from a waste stream (C1/L6-11) comprising:
a tank (Fig. 1 #11), the tank having an inlet (Fig. 1 #27) at a top of the tank capable receiving materials, a screen (e.g. Fig. 1 #12) disposed in a portion of a bottom of the tank capable of permitting liquid to pass therethrough, and an outlet (Fig. 3 #25) capable of permitting solid materials to pass therethrough;
a rotor means (Fig. 1 #17; C4/L15-16) for transporting and agitating the materials; and
a drive (Fig. 3 #26; C4/L19-22) capable of rotating the rotor,
wherein the rotor means is capable of transporting solid and liquid materials along the tank from the inlet to the outlet in a forward transport direction, and to compress and disturb the solids in the tank to separate the liquid from the solid materials (C6/L4-12).
PAMPLIN teaches the tank is cylindrical, which is constructed of semi-cylindrical members (C2/L56-58). PAMPLIN does not teach a tank having a semi-cylindrical shape. However, the shape of the tank is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. See MEPEP 2144.04.IV(B).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777